Case: 15-60361      Document: 00513416158         Page: 1    Date Filed: 03/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-60361                              FILED
                                  Summary Calendar
                                                                        March 11, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BILLY RAY CRAWFORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:13-CR-10-11


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Billy Ray Crawford appeals his guilty plea conviction for conspiracy to
possess pseudoephedrine with intent to manufacture methamphetamine.
Specifically, he contends that trial counsel rendered ineffective assistance in
connection with his guilty plea and plea agreement.
       In Crawford’s plea agreement, he waived “the right to appeal the
conviction and sentence imposed in this case, or the manner in which that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60361    Document: 00513416158     Page: 2   Date Filed: 03/11/2016


                                 No. 15-60361

sentence was imposed . . . on any ground whatsoever.” However, Crawford
argues that the appeal waiver is not enforceable because trial counsel was
ineffective in explaining the agreement. Crawford also raises other ineffective
assistance claims related to the guilty plea. The Government seeks to enforce
the appeal waiver and moves for dismissal of the appeal or, alternatively,
summary affirmance.
      To determine whether an appeal of a sentence is barred by an appeal
waiver provision in a plea agreement, this court analyzes whether the waiver
was knowing and voluntary and whether the waiver applies to the
circumstances at hand, based on the plain language of the agreement. See
United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005). For an appeal waiver
to be knowing and voluntary, the defendant must know that he had a right to
appeal and that he was giving up that right. United States v. Portillo, 18 F.3d
290, 292 (5th Cir. 1994). In this instance, the record shows that Crawford’s
appeal waiver was knowing and voluntary.
      Crawford’s challenge to the validity of the appeal waiver rests entirely
on claims of ineffective assistance of counsel. However, because the record is
not sufficiently developed to allow for a fair consideration of these claims, we
decline to consider them on direct appeal without prejudice to any right
Crawford has to raise them on collateral review. See United States v. Isgar,
739 F.3d 829, 841 (5th Cir. 2014).
      Accordingly, the Government’s motion to dismiss is GRANTED, and the
appeal is DISMISSED. The Government’s alternative motion for summary
affirmance is DENIED.




                                       2